Title: Littleton Dennis Teackle to James Madison, 1 March 1832
From: Teackle, Littleton Dennis
To: Madison, James


                        
                            
                                Dear Sir—
                            
                            
                                
                                    chamber of the House of Delegates Annapolis, Md. 
                                
                                March 1. 1832.
                            
                        
                        I have lately taken the liberty of sending to you several of our legislative documents; and now have the
                            pleasure of inclosing a Report extended under a special order this House—not for any merit which the paper may contain
                            but mainly for the purpose of availing of the occasion to renew the expression of my high respect and esteem for your
                            character and person—and to tender the assurance of my sincerest Wishes for the long continuance of the health and
                            happiness of yourself and of your Mrs. Madison—and to beg that You will believe me to be with perfect truth your very
                            obedient Servant
                        
                            
                                Littleton Dennis Teackle
                            
                        
                    